Reasons for Allowance
Claims 1, 3, 5, 7-10, 12-14, 16-19 and 21-26 are allowed.   The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter:  “…a first print engine to print a first image in a first area of a web substrate and leave blank a second area of the web substrate, and to print a number of alignment indicators on the web substrate to delineate a border of the second, blank area, wherein spacing of the number of alignment indicators is variable based on a location of the second, blank area…”
(Claims 3, 5, 7-8, 18 and 22-25 are dependent on claim 1.)

With respect to independent claim 9, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter (which is essentially equivalent to the allowable subject matter for claim 1):  “…a first print engine to print a first image in a first area of the substrate and leave blank a second area of a first side of the substrate, and to print a number of alignment indicators on the substrate at a border of the first area and the second, blank area, wherein spacing of the number of alignment indicators is variable based on a location of the second, blank area…”
(Claims 10, 12-13, 16-17, 9 and 21 are dependent on claim 9.)

With respect to independent claim 14, prior art of record doesn’t teach, suggest or render obvious the total combination of the recited features, including the following allowable subject matter (which is essentially equivalent to the allowable subject matter for claim 1):  “…a first print engine to print a first image in a first area of a print substrate and leave blank a second area of the print substrate, the first print engine further to print an alignment indicator to the print substrate at a border of the first area and the second, blank area, wherein spacing of the alignment indicator is variable based on a location of the second, blank area…”

Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Amendment and Remarks, filed on 10/18/2021, with respect to independent claims 1, 9 and 14 have been fully considered and are persuasive.  Accordingly, the rejections of the claims have been withdrawn.  
The claims have overcome all the cited references (which are regarded as the closest references to the present invention).  All the pending claims have the allowable subject matter(s) and are free of informalities.  The application is thus in a condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        May 11, 2022